51 F.3d 265
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Kendall H. BREEDLOVE, Plaintiff-Appellant,v.TYSONS MANOR HOMEOWNERS ASSOCIATION, Defendant-Appellee,andCharlotte M. SCHOW;  John Doe, Defendants.
No. 94-2316.
United States Court of Appeals, Fourth Circuit.
Submitted March 7, 1995.Decided April 4, 1995.

Kendall H. Breedlove, appellant pro se.  John David McGavin, Lewis, Trichilo & Bancroft, P.C., Fairfax, VA, for appellee.
Before NIEMEYER and HAMILTON, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.*  Breedlove v. Tysons Manor Homeowners Ass'n, No. CA-94-647-A (E.D. Va.  Sept. 9, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 We deny Appellant's motions for certification.  We also deny Appellant's "Motion For Written, Published, Self-Contained Memorandum Opinion Of The Court's Findings, Rulings And Decision" pursuant to 4th Cir.  I.O.P. 36.4